Citation Nr: 1704881	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  08-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to partial medial meniscectomy with chondromalacia of the patella of the right knee. 


WITNESSES AT HEARING ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty service from October 1981 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which found that new and material evidence had not been received sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder.  

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Pittsburgh, Pennsylvania RO.  A transcript of this proceeding has been associated with the claims file.  

In October 2010, the Board reopened the claim of service connection for a cervical spine disorder, and remanded the claim for further development.  

In December 2011, the Veteran terminated the services of his prior attorney and in March 2012, he appointed Mr. Michael V. Quatrini, his representative in the instant claim.  He is currently unrepresented in his appeal.  

In a June 2012 rating decision, service connection for a left knee disorder, to include as secondary to partial medial meniscectomy with chondromalacia of the patella of the right knee was denied.  An appropriate notice of disagreement (NOD) was received in July 2012.  No statement of the case (SOC) regarding this matter had been furnished to the Veteran.  As such, the claim was remanded in October 2013 so that the RO could provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The Board remanded both claims in October 2013.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, this claim must be remanded again.  The Board remanded the cervical spine claim in October 2013 for further development.  The VA examiner was asked specific questions regarding the nature and etiology of the Veteran's claimed cervical spine disorder.  However, the examiner, who performed the March 2016 VA examination and April 2016 VA examination addendum , did not address the directive set forth in the previous October 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran submitted a letter from his doctor, E.M.M., MD, linking his current cervical spine disorder to service.  The RO determined that this letter was not supported by the Veteran's service treatment records (STRs) and a 1983 VA examination which, the RO stated, essentially found the Veteran's cervical spine to be normal.  The Board ordered a VA examination with an opinion to determine the onset and/or etiology of any current chronic cervical spine disorder.  Moreover, and of importance, the Board asked the examiner to specifically consider and comment on the medical report and opinion provided by the Veteran's doctor, Dr. E.M.M., who opined the Veteran sustained cervical radicular damage at the time of his November 1982 motor vehicle accident, and that subsequent technological improvements and further investigations bore this out. 

The Veteran underwent VA examinations in July 2011 and November 2011 by the same VA examiner.  Although the VA examiner indicated that he read Dr. E.M.M.'s letter, he did not comment on the opinion provided by Dr. E.M.M. in connection with this claim or reconcile it with his opinion.  It is important to note that STRs indicated that 1982 cervical spine x-rays taken at the Butler VA Medical Center (VAMC) showed normal findings.  However, when transferred to the Oakland VAMC, he had limited range of motion of the neck, mild weakness in the entire left upper extremity, and the diagnosis was whiplash injury of the cervical spine.  On VA examination in August 1983, the cervical spine x-ray showed a slight scoliosis of the cervical spine.  

Because of the VA examiner's failure in 2011 to address the question raised in the October 2010 remand, the July 2011 and November 20111 examination reports do not contain sufficient detail and are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Veteran underwent a March 2016 VA examination which provided a medical opinion, indicating that the examiner reviewed the complete medical evidence and stated that the Veteran's records from 1982 and 1983 and x-rays in 1983 and 1984 did not show any cervical spine damage at that time.  However, the examiner stated that the Veteran probably had cervical flexion and extension injury at that time.  This medical opinion is confusing and contrary at the least.  This medical opinion is inadequate for VA purposes.  The same examiner stated in an April 2016 medical opinion addendum that she could not say without speculation that the Veteran's cervical spine problems are related to his inservice 1982 automobile accident.  She did not address whether the Veteran's cervical spine disorder is aggravated by his service-connected right shoulder disability.  This all must be addressed in full prior to final adjudication of this claim.  

Finally, the Veteran claimed service connection for a left knee disorder.  He was notified of the denial in June 2012.  In July 2012, he filed a NOD to the denial of service connection for the left knee disorder.  This issue was not the subject of a SOC.  Under the circumstances, the Board has no discretion and is obliged to remand this issue of service connection for a left knee disorder, to include as secondary to partial medial meniscectomy with chondromalacia of the patella of the right knee.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Since that time, the left knee disorder was initially addressed in a SSOC rather than a SOC.  In no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  38 C.F.R. § 19.31(a).  Therefore, it was not appropriate to address the service connection left knee issue in the April 2016 SSOC and this issue should be appropriately addressed in a SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file. 

2.  Following completion of the above, the RO should schedule the Veteran for a VA specialty orthopedic/neurology examination for the purposes of determining the nature, approximate onset date, and etiology of any current, chronic cervical spine disorder.  This examination should be performed by a specialist/clinician who has not previously examined the Veteran, if possible.  Any tests deemed necessary should be conducted, and the claims folder must be provided to and thoroughly reviewed by the specialist/clinician in conjunction with the examination.  The specialist/clinician must indicate in writing that he/she has reviewed the claims file.  The examiner must consider and comment on the medical report (dated March 4, 2008) from Dr. E.M.M., who opined that the Veteran sustained cervical radicular damage at the time of his November 1982 motor vehicle accident, and that subsequent technological improvements and further investigations bore this out. The April 24, 2012 letter from Dr. E.M.M. should also be considered and the contents thereof reconciled with the examiner's opinion, to the extent possible.  The examiner should also elicit from the Veteran and record his history of cervical spine symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's history has been considered.  The examiner should also address the findings/inconsistencies in the March 2016 VA examination which addressed no cervical spine damage in 1982 or 1983 x-rays, but in the same sentence stated in 1983, 1984, showed he probably had cervical flexion extension injury.  Following a review of the relevant evidence in the claims file, and the clinical evaluation, the examiner should indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current cervical spine disorder was the result of an incident or event in service, or was either caused or aggravated by the Veteran's service-connected residuals of a right shoulder injury.  In considering the opinions of Dr. E.M.M., if the examiner finds that any current cervical spine disorder is neither related to service, nor a service-connected disability, he or she is asked to explain his/her opinion in relation to that provided by Dr. E.M.M.  Any and all opinions must be accompanied by a complete rationale.  

a.)  The examiner should use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).  

b.)  The examiner is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.  

c.)  In providing answers to the above questions, if the examiner concludes that any currently-diagnosed cervical spine disorder was aggravated (permanently increased in severity beyond the natural progression) by any service-connected disorder, the examiner should provide a baseline as to the severity of the cervical spine disorder before it was aggravated by the service-connected disorder(s). 

d.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.  

3.  The Veteran must be furnished an SOC on the issue of entitlement to service connection for a left knee disorder, to include as secondary to partial medial meniscectomy with chondromalacia of the patella of the right knee, which addresses all pertinent evidence, laws and regulations relevant to his claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review.  

4. The issue of service connection for a cervical spine disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

